      Case 5:21-cv-00027-MTT-MSH Document 9 Filed 04/06/21 Page 1 of 2


                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF GEORGIA
                              MACON DIVISION

JERMAINE TAYLOR,                 :
                                 :
                 Plaintiff,      :
                                 :
           VS.                   :
                                 :               NO. 5:21-CV-27-MTT-MSH
DEPUTY TAYLOR, et al.,           :
                                 :
                 Defendants.     :
________________________________ :

                                         ORDER

       Plaintiff Jermaine Taylor, a pretrial detainee at the Bibb County Law Enforcement

Center in Macon, Georgia, filed a 42 U.S.C. § 1983 action. ECF No. 1. He also moved

to proceed in forma pauperis. ECF No. 2. On March 8, 2021, the Court granted

Plaintiff’s motions to proceed without prepayment of filing fee and ordered him to file an

amended complaint. ECF No. 7. Plaintiff was given fourteen days to comply. Id.

       Plaintiff failed to file an amended complaint. Mail from the Court to Plaintiff has

been returned as undeliverable, showing that Plaintiff is no longer incarcerated in the

Bibb County Law Enforcement Center. The Court is unable to locate Plaintiff on the

Georgia Department of Corrections’ website.

http://www.dcor.state.ga.us/GDC/Offender/Query (last checked April 6, 2021). Thus, it

appears Plaintiff was released from pretrial confinement and the Court has no way of

locating him.

       Due to this and due to Plaintiff’s failure to follow the Court’s Orders and

prosecute this action, the case is hereby DISMISSED WITHOUT PREJUDICE. Fed.
       Case 5:21-cv-00027-MTT-MSH Document 9 Filed 04/06/21 Page 2 of 2


R. Civ. P. 41(b); Brown v. Tallahassee Police Dep’t, 205 F. App’x 802, 802 (11th Cir.

2006) (citing Fed. R. Civ. P. 41(b) and Lopez v. Aransas Cty. Indep. Sch. Dist., 570 F.2d

541, 544 (5th Cir. 1978)) (“The court may dismiss an action sua sponte under Rule 41(b)

for failure to prosecute or failure to obey a court order.”).

       SO ORDERED, this 6th day of April, 2021.



                                            S/ Marc T. Treadwell
                                            MARC T. TREADWELL, CHIEF JUDGE
                                            UNITED STATES DISTRICT COURT
